

116 SRES 38 ATS: Designating the week of February 4 through 8, 2019, as “National School Counseling Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 38IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mrs. Murray (for herself, Ms. Collins, Mr. Blunt, Mrs. Feinstein, Mr. Isakson, Mr. Murphy, Mr. Cornyn, Ms. Hassan, Mr. Casey, Ms. Cortez Masto, Mr. Wyden, Mr. Sanders, Mr. King, Mr. Blumenthal, Mr. Durbin, Ms. Cantwell, Ms. Klobuchar, Ms. Stabenow, Ms. Baldwin, Mr. Merkley, Ms. Hirono, Ms. Harris, Mr. Peters, Mr. Coons, and Ms. Duckworth) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of February 4 through 8, 2019, as National School Counseling Week.
	
 Whereas the American School Counselor Association has designated February 4 through 8, 2019, as National School Counseling Week; Whereas school counselors have long advocated for equal opportunities for all students;
 Whereas school counselors help develop well-rounded students by guiding students through academic, social and emotional, and career development;
 Whereas personal and social growth results in increased academic achievement; Whereas school counselors play a vital role in ensuring that students are ready for both college and careers;
 Whereas school counselors play a vital role in making students aware of opportunities for financial aid and college scholarships;
 Whereas school counselors assist with and coordinate efforts to foster a positive school climate, resulting in a safer learning environment for all students;
 Whereas school counselors have been instrumental in helping students, teachers, and parents deal with personal trauma as well as tragedies in their communities and the United States;
 Whereas students face myriad challenges every day, including peer pressure, bullying, mental health issues, the deployment of family members to serve in conflicts overseas, and school violence;
 Whereas a school counselor is one of the few professionals in a school building who is trained in both education and social and emotional development;
 Whereas the roles and responsibilities of school counselors are often misunderstood; Whereas the school counselor position is often among the first to be eliminated to meet budgetary constraints;
 Whereas the national average ratio of students to school counselors is 464 to 1, almost twice the 250 to 1 ratio recommended by the American School Counselor Association, the National Association for College Admission Counseling, and other organizations; and
 Whereas the celebration of National School Counseling Week will increase awareness of the important and necessary role school counselors play in the lives of students in the United States: Now, therefore, be it
	
 That the Senate— (1)designates the week of February 4 through 8, 2019, as National School Counseling Week; and
 (2)encourages the people of the United States to observe National School Counseling Week with appropriate ceremonies and activities that promote awareness of the role school counselors play in schools and the community at large in preparing students for fulfilling lives as contributing members of society.